THE BANK OF NEW YORK, INC., as Trustee for the Certificate Holders CWALT, Inc., Alternative Loan Trust 2006-OC4, Mortgage Pass-Through Certificate Series 2006-OC4, Appellant,
v.
TRIPLE PREAL ESTATE, INC., a Florida corporation, Appellee.
No. 4D10-1740.
District Court of Appeal of Florida, Fourth District.
January 26, 2011.
Carlos D. Lerman of Smoler Lerman & Whitebook, P.A., Hollywood, for appellant.
Marc A. Silverman of Frank, Weinberg & Black, P.L., Plantation, for appellee.
PER CURIAM.
Affirmed.
GROSS, C.J., STEVENSON and HAZOURI, JJ., concur.
Not final until disposition of timely filed motion for rehearing.